UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CHANEL, INC.,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) Civil No. 08-413 (RCL)
                                           )
VARIOUS JOHN DOES NOS. 1–300, and          )
XYZ COMPANIES NOS. 1–20,                   )
                                           )
            Defendants.                    )
__________________________________________)

                                         MEMORANDUM

       The Court will, in a separate Order issued today, grant plaintiff’s Motion [44] for Entry of

Default Judgment. The Clerk of the Court entered default as to all defendants on February 18,

2009. All defendants have failed to respond to the entry of default.

       Several of the default notices were returned as undeliverable after being mailed to certain

defendants. This does not affect the Court’s ability to enter default, as it is each party’s

responsibility to keep the Court appraised of any changes of address. See Local Civ. R. 11.1.

Also, notice of the entry of default against defendant Tore Britbil was not mailed because he has

no fixed address known by the Court. Again, the defendant—having been personally served on

December 6, 2008 (see Return of Service [33])—is responsible for appraising the Court of an

address for correspondence, and defendant Britbil’s failure to do so does not preclude default

judgment.



       Signed by Royce C. Lamberth, Chief Judge, on March 31, 2009.